COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 TEXAS TECH UNIVERSITY HEALTH                                    No. 08-12-00271-CV
 SCIENCES CENTER,                                §
                                                                    Appeal from the
                               Appellant,        §
                                                              County Court at Law No. 5
 v.                                              §
                                                               of El Paso County, Texas
                                                 §
 GLORIA J. TRUJILLO,                                           (TC# 2011-DCV-10381)
                                                 §
                               Appellee.

                                  MEMORANDUM OPINION

       Pursuant to Texas Rule of Appellate Procedure 42.1, Appellant, Texas Tech University

Health Sciences Center, and Appellee, Gloria J. Trujillo, have jointly moved to dismiss this appeal.

We grant the motion and dismiss the appeal. Pursuant to the parties’ request, we assess costs

against the party incurring same. See TEX.R.APP.P. 42.1(d)(absent agreement of the parties, the

court will tax costs against the appellant).



August 21, 2013
                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.